Citation Nr: 0114053	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from January 1978 to January 
1981.  He also has service in the National Guard, to include 
a period of active duty for training (ACDUTRA) from July 13, 
1996, to July 27, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, denying as not well 
grounded the veteran's claim of entitlement to service 
connection for a right hip disability.  

Following a routine future VA examination in February 1999, 
in an April 1999 rating action the RO proposed to reduce a 30 
percent rating which had been in effect for a right knee 
disability to 10 percent.  The veteran submitted a notice of 
disagreement regarding the proposed reduction.  

In the May 2000 rating decision the RO reduced to 10 percent 
the 30 percent rating then in effect for the veteran's 
service-connected right knee disability.  A Statement of the 
Case was furnished the veteran regarding the issue of 
restoration of the 30 percent.   He responded by filing a 
timely substantive appeal in which he stated that the 30 
percent was the correct evaluation.  In a July 2000 
Supplemental Statement of the Case the RO restored the 30 
percent rating, effective the date of reduction.  The 
restoration to 30 percent represents a complete grant of the 
benefit being appealed.  Thus, this issue is not before the 
Board for appellate consideration. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran asserts that when he fell and injured his right 
knee during training exercises in July 1996, he also 
sustained an injury to his right hip.  The service medical 
medical records show that the veteran sustained an injury to 
the right knee and hip on July 16, 1996 while on ACDUTRA.  

A June 1999 private medical record contains a diagnosis of 
post-traumatic calcific tendinitis, and it was noted that the 
veteran had hip pain and loss of motion.  Private medical 
records dated in May and October 2000 reflect that the 
veteran was diagnosed with post-traumatic degenerative 
arthritis and calcific tendinitis of the right hip with 
partial ankylosis, and that the current findings were 
directly related to the accident in July 1996.  Based on this 
evidence the Board is of the opinion that additional 
development is required.
Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
military, VA, and private medical records 
pertaining to treatment for his right 
knee and hip disabilities since the July 
16, 1996 injury which have not been 
previously submitted, to include any 
current records from his private 
physician, Dr. C. 

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedist to determine the nature, 
severity, and etiology of any right hip 
disability.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review before the 
examination.  In addition to x-rays, any 
other tests deemed necessary should be 
conducted.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
right hip disability diagnosed is related 
to the July 16, 1996 injury.  If no, 
whether it is as likely as not that any 
right hip disability diagnosed was caused 
or is aggravated by the service-connected 
right knee disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  All findings 
should be reported in detail, and a 
complete rational for any opinion 
expressed should be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim, and in so doing should 
consider whether a separate rating should 
be awarded for arthritis of the right hip.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include 
secondary service connection.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





